Title: From Thomas Jefferson to Albert Gallatin, 27 December 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin.
                     Dec. 27. 08.
                  
                  The inclosed petition from Deville was handed me by Genl. Turreau. I told him at once it was inadmissible, that days had been long ago announced after which no vessels would be permitted to depart; that in favor of emigrants we had continued indulgences till very lately; but that as there must be an end to it, that time had come and we had determined to give no more permissions. they had had a compleat year to depart & had not availed themselves of it. he appeared satisfied, & perhaps will himself give the answer. however an answer of the above purport may be given from your office.   I have referred the case of the British boats to the Atty. genl. for his opinion. Affectte. salutns.
               